 492DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMiamiValleyCarpentersDistrictCouncilofDayton,Ohio,United Brotherhood of Carpen-ters & Joiners of America,AFL-CIOandCon-course Construction Company.Case 9-CB-6484September 12, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn October 24, 1986,Administrative Law JudgeRobert T.Wallace issued the attached decision.The Respondent filed exceptions and a supportingbrief.The General Counsel filed cross-exceptionsand a supporting brief and an answering brief toRespondent's exceptions.The Charging Party filedan answering brief to Respondent's exceptions. TheRespondent and the General Counsel filed State-ments of Position in response to the issuance onAugust 30, 1988,of the Board's Notice to Partiesof Opportunity to Submit Statements of Positionwith respect to the issues raised by the SupremeCourt's decision inRoyal Electric.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, 2 andconclusions only to the extent consistent with thisDecision and Order.This case involves the issue whether the Re-spondent violated Section 8(b)(1)(B) of the Act byfiling charges and assessing fines against two of itsmembers, employed as supervisors,for crossingand working behind a picket line. The Company isa nonunion general contractor engaged in severalmajor construction and renovation projects at theMead Data Central Complex in Dayton,Ohio. Thetwo supervisors,Thomas Drummer and RobertPredmore,are both members of the Respondentand both employed as job superintendents at theMead Data Complex.The Respondent picketed theMead Data Complex in February 1986 carryingsigns stating"[p]ublic information.. . [the Compa-ny]does not have a contract with. . . [theUnion]."The Respondent filed charges against'NLRB v. Electrical Workers IBEW Local 340(Royal Electric),481U.S. 573(1987).2 The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950),enfd. 188 F.2d 362(3d Cir. 1951)We have carefully examined the record and find no basis for reversingthe findingsDrummer and Predmore for crossing,and workingbehind,the picket line.The judge found that both Drummer and Pred-more were supervisors within Section 2(11) of theAct, and,applying the Board's"reservoir doc-trine," found that they were employer representa-tiveswithin the meaning of Section 8(b)(1)(B).However, even apart from the reservoir doctrine,the judge concluded that the evidence establishedthat Drummer and Predmore are "representative(s)for the purpose of collective bargaining or the ad-justment of grievances"within the meaning of Sec-tion 8(b)(1)(B).In response to the Respondent's contention thatno violation occurred because there was no show-ing that it had a recognitional object with respectto the Company's employees,the judge stated thathe was obliged to follow the Board's policy that arecognitional objective was not needed in order tofind an 8(b)(1)(B) violation.The judge went on tofind, however,that the Respondent in fact had arecognitional objective. The judge found that theRespondent'spicket sign message that the MeadData Complex was being built by a nonunion con-tractor and its fining and otherwise discipliningmembers who crossed or worked behind the lineevidenced a purpose of forcing the Company torecognize and bargain with the Respondent. Forthe reasons set forth below,we find that the Re-spondent'sconductdidnotviolateSection8(b)(1)(B).Section 8(b)(1)(B) provides that it shall be anunfair labor practice for a labor organization to re-strain or coerce an employer in the selection of itsrepresentatives for the purposes of collective bar-gaining or the adjustment of grievances.Section8(b)(1)(B)was intended primarily to prevent aunion engaged in a long-term relationship with anemployer from dictating the latter's choice of col-lective-bargaining or grievance representatives orthe form that such representation would take. S.Rep.No.105,80thCong., 1st Sess.21 (1947);Royal Electric,481 U.S.573 at 591. Further, it isclear that the Congressional purpose in enactingSection 8(b)(1)(B)was to protect a supervisor'sperformance of grievance adjustment and collec-tive-bargaining duties from being adversely affect-ed by a union'sdiscipline of its members.RoyalElectricat 588-589.InRoyal Electric,decided subsequent to the issu-ance of the judge's decision in this case, the Su-preme Court carefully defined the prerequisitesnecessary for a finding that a union violated Sec-tion 8(b)(1)(B).The Court held that"union disci-pline directed at supervisor-members without Sec-tion 8(b)(1)(B) duties,working for employers with296 NLRB No. 67 CARPENTERS DISTRICT COUNCIL OF DAYTON (CONCOURSE CONSTRUCTION CO.)whom the union neither has nor seeks a collective-bargaining relationship,cannot and does not ad-versely affectthe performance of Section 8(b)(1)(B)duties."Id. at 595.Rejecting the Board's "reservoirdoctrine"in partII of itsdecision,the Court firstconcluded that inorder tofind an 8(b)(1)(B) viola-tion,a supervisor must actually possess grievanceadjustmentor collective-bargaining responsibilities:One simply cannot discern whether disciplinewill have an adverse impacton a supervisor-member'sfuture performance of § 8(b)(1)(B)duties when their existenceis purely hypothetical.Thepossibility that a § 2(11) supervisor mightsomeday perform § 8(b)(1)(B) functionsand thatpast disciplinemight then have an adverseeffect on the performanceof such duties issimply toospeculativeto support a finding thatan employer has been "restrain[ed] or coerce[d]""in the selectionof hisrepresentatives for thepurposesof collectivebargainingor theadjust-ment of grievances." [Emphasis added.]Id. at 588-589. Thus, in order foran 8(b)(1)(B) vio-lation tooccur,the SupremeCourt'sdecision re-quires evidence of a supervisor's actual possessionof grievance adjustmentor collective-bargainingresponsibilities,and not simply thepossibilitythat asupervisor may someday perform 8(b)(1)(B) func-tions.In addition to requiring that a supervisoractuallypossess grievance adjustmentor collective-bargain-ing responsibilities, the Courtwent on in part III ofits decisionto find thata union must either have orbe seeking a collective-bargaining relationship withthe employerin order fora violation of Section8(b)(1)(B) to occur:On reasoning analogous to thatinPart II,wefind thatthe absence of a collective-bargainingrelationship between the union and the em-ployer, like the absenceof § 8(b)(1)(B) respon-sibilities in a disciplined supervisor-member,makesthe possibilitythat the Union'sdisciplineof Schoux and Choatewill coerceRoyal andNuttertoo attenuatedtoform the basis of anunfair labor practicecharge.[Emphasisadded.]RoyalElectricat 589.The Courtreasonedthat whena union has a col-lective-bargaining relationship with anemployer, itmay have an incentive to affect its supervisor-mem-ber's handling of grievance adjustment and collec-tive-bargaining duties, and union discipline occur-ring during the performanceof 8(b)(1)(B) dutiesmay adversely affect the future performance ofthose duties.The Courtexplained,however, that ifa union has no relationship and does not seek to es-493tablish one with the employer,a union has no moti-vation or incentive to influence a company's choiceof representative:[W]hen a union has no collective-bargaining rela-tionship with an employer,and does not seek toestablish one[emphasis added],both the incen-tive to affect a supervisor's performanceandthe possibility that an adverse effect will occurvanish....In other words,the assumptionunderpinningFlorida Powerand ABC-that anadverse effect can occur simply by virtue ofthe fact that an employer-representative is dis-ciplined for behavior that occurs during per-formanceof § 8(b)(1)(B) tasks-is not applica-ble when the employer has no continuing rela-tionship with the union.Id. at 590.Thus, for an 8(b)(1)(B) violation to occur,RoyalElectricrequires the existence of a collective-bar-gaining relationship between the union and the em-ployer,or evidence that a union has an actual, andnot simply a hypothetical or speculative,intent toestablish such a relationship with the employer. Aunion cannot restrain or coerce an employer in theselection of a collective-bargaining representative ifthe union does not even seek to establish a collec-tive-bargaining relationship with the employer.Under the facts ofRoyal Electric,the Court hadno difficulty in concluding that the Union was notseeking to represent the employees of Royal andNutter,since the Union had terminated its bargain-ing relationship a year prior to its discipline ofunion members,had filed a disclaimer of interest,and made no subsequent organizing efforts.Thus, itwas not necessaryfor the Court to set forth indetail preciselywhen it would find that,for thepurposes of Section 8(b)(1)(B), the union was seek-ing acollective-bargaining relationship.It is evident, however, from the entire thrust oftheCourt's opinion inRoyal Electric,that thatphrase is to be interpreted restrictively.There mustbe evidence not only of an actual intent to seekrecognition,but the union must currently be seek-ing recognition.It is not sufficient that the unionmight seek to establish a collective-bargaining rela-tionship sometime in the unspecified future.3Thus,as discussed above, the Court noted that the as-sumption that an adverse effect on a supervisor'sperformance can occur simply because an employ-er-representative is disciplined for behavior duringthe performance of 8(b)(1)(B) tasks is not applica-ble "when the employer has no continuing relation-8As the Ninth Circuit recognized inRoyal Electric,a"generalizeddesire to bargain is an essential characteristic of all unions" 780 F.2d1489, 1493 (1986) 494DECISIONS OF THENATIONALLABOR RELATIONS BOARDship with the union."4 As the Court further noted,if a union does not currently have a recognitionalobjective, it has no incentive or motivation toaffect a supervisor's performance of grievance-ad-justment or collective-bargaining responsibilities,and there is little possibility that its actions willhave an effect on a supervisor's performance.5The conclusion that theunion mustcurrently beseeking recognition is buttressed by the Court'sanalogy to its finding in part II of its opinion that asupervisormustactuallypossess grievance adjust-ment or collective-bargaining responsibilities inorder for an 8(b)(1)(B) violation to occur,6 and itsconclusion in part III of its opinion that "the ab-sence of a collective-bargaining relationship . . .makes the possibility that the Union's discipline. . . will coerce Royal and Nuttertoo attenuatedtoform the basis of an unfair labor practice charge."7(Emphasis added.) Just as it found that a supervisormustcurrentlypossess grievance adjustment or col-lective-bargaining responsibilities,theCourt alsofound that the absence of anactualandcurrentintent to represent an employer's employees makesa union's discipline of supervisor-members "too at-tenuated"and "speculative"to support a findingthat an employer has been coerced in the selectionof an 8(b)(1)(B) representative.Indeed, the Court quoted with approval theNinth Circuit's finding that the Union had notdemonstrated an intent to represent the Companies'employees:We require some evidence of specific overtacts such as picketing, handbilling,makingstatements of interest to the employers, orpassing out opposition cards to find a desire torepresent these particular employees.Herethere was no evidence of such an intent.Royal Electricat 579 fn. 3, quoting 780 F.2d 1489,1492-1493 (9th Cir. 1986). The requirement thatthere be evidence of specific overt acts indicatesthatmore than a generalized long-term recogni-tionalobjective is required for a finding of an8(b)(1)(B)violation.We must now determine whether the Union's ac-tions here establish a sufficiently current recogni-tional objective such that the Company might becoerced bytheRespondent'saction in finingDrummer and Predmore. The Respondent picketedthe Employer's Mead Data Complex by carrying4 Royal Electricat 590.5Obviously,the further removed a union is from the possibility of theestablishment of a collective-bargaining relationship,the less likely it be-comes that a union's imposition of discipline on a supervisor-member willadversely affect the supervisor's performance of 8(b)(1)(B) duties.6 Royal Electricat 589.7Idsigns stating"[p]ublic information . . . [the Compa-ny]does not have a contract with . . . [theUnion]." The signs themselves, while reflecting ageneral recognitional objective,8do not demandrecognition.On their face at least, they are com-munications to the public at large.The picketingwas not accompanied by any other conduct whichwould reflect a recognitional objective, i.e., the Re-spondentmade no statement of interest to ordemand for recognition on the Employer, nor diditengagein any of the types of activity whichwould establish that it wascurrentlyseeking recog-nition from the Company. Thus, while the picketsigns indicate a general recognitional objective,there is nothing to indicate that the Respondent'srecognitional objective was other than long term.The specific 8(b)(1)(B) conduct alleged here isRespondent's imposition of fines on two supervisor-members,Drummer and Predmore,for crossingand working behind a picket line for a nonuniongeneralcontractor. InRoyal Electric,theCourtfound that the union's act of fining supervisor-members for working for employers that did nothave a collective-bargaining relationship with theunion did not evidence an intent to represent onthe part of theunion.Thus, the primary differencebetween the instant case andRoyal Electricis thefact that here the Respondent also picketed theEmployer. Absent the picket line, in both cases thesupervisors were fined for working for a nonunionemployer. In view of our findings with respect tothe picket line and particularly the absence of anyconduct indicating a current recognitional objec-tive,we see no basis for imputing such an objectivesimply because the Respondent fined its membersfor crossing that picket line.Thus,we find that while the Respondent,through its use of informational picketing andfining any members who crossed the picket line,may have held a long-range recognitional objec-tive, there is insufficient evidence here, under thestandardsofRoyal Electric,to establish that it had acurrent recognitional objective. Therefore, we con-clude that the Union did not violate the Act byfiningSupervisor-MembersDrummer and Pred-more for crossing and working behind the picketline at the Mead Data Complex9 and we shall dis-miss the complaint.8 CrownCafeteria,135NLRB 1183 (1962),affd sub nomSmitley V.NLRB,327 F.2d 351 (9th Cir. 1964). Our analysis here of evidence as itpertains to a recognitionalobjectivereflects the purposes of only Sec.8(b)(l)(B),which we are called on to apply in this case.Nothing we sayhere would necessarily apply in construing other sectionsof the Act,such as Sec.8(b)(7),which serve different purposes.9 In light of this finding,we find it unnecessary to pass on the remain-ing issues in this case,including whether Drummer and Predmore areemployer representatives within the meaning of Sec 8(b)(1)(B). CARPENTERS DISTRICT COUNCIL OF DAYTON (CONCOURSE CONSTRUCTION CO.)495ORDERThe complaintis dismissed.Deborah Jacobson, Esq.,for the General Counsel.John R. Doll, Esq. (Logothetis & Pence),of Dayton, Ohio,for Respondent Union.Peter K.Newman, Esq. (Smith & Schnacke),of Dayton,Ohio, for the Charging Company.DECISIONSTATEMENT OF THE CASEROBERT T. WALLACE, Administrative Law Judge. Ona charge filed by Concourse Construction Company on 2May 1986,a complaint was issued on 13 June. Hearingwas held on 22 July at Dayton, Ohio.The complaint,as amended prior to the hearing, al-leges that the Union violated Section 8(b)(1)(B) of theNational LaborRelationsAct byfiling charges and as-sessing fines against two union members who were em-ployed by the Company as supervisors, thereby restrain-ing or coercing the Company in its selection of repre-sentativesfor the purpose of collectivebargaining andadjustment of grievances.Based on the entire record,including my observationof the witnesses and after due consideration of briefsfiledby the General Counsel, the Company, and theUnion,Imake the followingFINDINGS OF FACTI.BACKGROUNDand Predmore and Drummer are shown to have exer-cised such authority using their own independent judg-ment and without need for approval by any higher offi-cialof the Company. The fact that they supervised asmaller number of employees than a superintendent at atypical union jobsite is without significance as it is wellestablished that possession of any one of the supervisoryindicia with respect to any number of employees is suffi-cient to confer supervisory status under theAct.NLRBv.Edward G. Budd Mfg. Co.,169 F.2d 571 (6th Cir.1948).The evidence also shows that Predmore and Drummerare employer representativeswithin themeaning of Sec-tion 8(b)(1)(B) of theAct. TheBoard has long held thatthe term"representative for the purposes of collectivebargaining or the adjustment of grievances"as used inthat section should be interpreted broadly so as to in-clude all supervisors within the meaning of Section 2(11).Known as the "reservoir doctrine,"this interpretation isbased on the fact that an employer's supervisors form thelogical "reservoir" from which it is likely to select itsrepresentatives for purposes of collective bargaining orgrievance adjustment.As theSupreme Court stated inAmerican Broadcasting Cos v.WritersGuild,437 U.S.411, 436 (1978),Union pressure on supervisors can affect either theirwillingness to serve as grievance adjustors or col-lective bargainers,or the manner in which they ful-fillthese functions; and either effect impermissiblycoerces the employer in his choice of representa-tive.The basic facts are not in dispute. The Company is annonunion general contractor engaged,as pertinent, inseveral major construction and renovation projects at theMead Data Central Complex in Dayton, Ohio. The twoalleged supervisors are Robert Predmore and ThomasDrummer.Both are members of the Union and at perti-nent times were employed by the Company as"job su-perintendents,"each being responsible for proper com-pletion of different projects within the Mead Complex.On 3 FebruaryRespondent began picketing at the en-trance to the Mead jobsite.The pickets carried signs stat-ing "Public information. . . [the Company]does nothave a contract with . . . [the Union]." On that date andon numerous occasions up to and through the time ofhearing, Predmore and Drummer crossed the picket lineand worked behind it. Intraunion charges were filedagainst them for doing so in violation of a union bylaw,and on 4 June, they were fined $1200 each. Neither thecharges nor the fines had any effect upon their job per-formance.II.STATUS OF PREDMORE AND DRUMMERIt is clear from the evidence that both individuals pos-sessed and often exercised authority sufficient to qualifythem as supervisors within the meaning of Section 2(11)of the Act. The overallsitemanagerto whom they re-ported (Bill Smith) testified without contradiction thatthey had authority to hire, discipline, fire, and direct thework of employees assigned to their respective projects;Accordingly, and under the reservoir doctrine, I findPredmoreand Drummerto be representatives of theCompany by virtue of their status as statutory supervi-sors.ElectricalWorkers IBEW Local 340 (Nutter, Inc.),271 NLRB 995 (1984), enf.deniedon other grounds 780F.2d 1489 (9th Cir. 1986),Teamsters Local 296 (NorthwestPublications),263 NLRB 778 (1982);Carpenters Local 14(Kaplan Properties),217 NLRB 202 (1975);Toledo Lithog-raphers,175 NLRB 1072 (1969), enfd. 437 F.2d 55 (6thCir. 1971).But evenapart from the reservoir doctrine, the evi-dence establishesthat Predmore and Drummer had au-thority toand didadjust "grievances"as theBoard de-fines theterm.Thus, bothinvestigated and caused to becorrectedemployee complaints about shortagesin theirpaychecks, bothexercised discretion in grantingor deny-ing requestsfor time off, and both handledcomplaintsfrom employees who could not get along together by as-signing themto different jobs. Also, Predmore is shownto have obtainedraisesfor employees who complainedabout low wages.The Board has repeatedly held that theterm "griev-ance adjustment"as used in Section2(11) and Section8(b)(1)(B) is not limited to the resolutionof formal con-tractual grievances.Rather, it has construed the termbroadly asincluding"personal"as well as "contractual"grievances.Toledo Lithographers,supra.And inSheetMetalWorkers Local 85 (Suburban Sheet Metal),273NLRB 523 (1984), it found the employer's "field fore- 496DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDman" to be an 8(b)(1)(B) representative based on evi-dence that he was a statutorysupervisor, that he had ef-fectivelyrecommended wage increases for employees,and had granted time off. See alsoNutter,supra,whereat 997the Boardheld that the employer's superintendentwas an 8(b)(1)(B) grievance adjuster based on evidencethat he "grantedemployeestime offand resolved person-alcomplaintsor problemsregarding job assignments."As Administrative Law Judge Arthur Leff observed inColumbia Typographical Union 101,207 NLRB 841, 847(1973):The fact thatthe grievanceswith which [the super-visor]dealt wererelativelyminor canbe of no con-trolling significance.The employer's bargaining ob-ligationunder the Act isasmuch applicable tominor employee grievance as to major ones. So,too, ismanagement's need forrepresentation in theirconsideration and adjustment.III.LAWFULNESS OF FINESAs noted the Union fined Predmore and Drummer forcrossing and working behind a picket line at the MeadComplex. As they performed only supervisory duties atthat site,the obvious and admitted purpose of the fineswas to coerce Predmore and Drummer to cease workingfor the Company in that capacityat leastwhile thepicketlinewas in place.Under Board law fines imposed in such circumstancesare coercive and unlawful.The applicable legal princi-ples are concisely stated by Administrative Law JudgeJerroldH. Shapiro inPlumbers Local 364 (West CoastContractors),254 NLRB 1123, 1125 (1981):It is. . .well settled that union discipline of su-pervisor-members who cross a picket line or other-wise violate a union's no-work rule in order to per-form their normal supervisory functions constitutesindirect union pressure within the prohibition ofSection 8(b)(1)(B). In reaching this conclusion, theBoard and courts have recognized that the reason-ably foreseeable and intended effect of such disci-pline is that the supervisor-member will cease work-ing for the duration of the dispute, thereby depriv-ing the employer of the grievance adjustment serv-ices of his chosen representative. [Citations omit-ted.]Such discipline is unlawful even where, ashere, the supervisor defies the Union and continuestowork for the employer during the dispute; thediscipline is unlawful because the supervisor,havingbeen disciplined for working during a labor dispute,may reasonably fear further discipline and, hence,will be deterred from working during any futuredisputes.The employer,in such circumstances, musteither replace the disciplined supervisor or risk lossof his services during a future dispute; in eitherevent, the employer is coerced in the selection andretention of his chosen grievance adjustment repre-sentative.American Broadcasting Companies,supra,433-437.But the Union contends that no violation can be foundbecause here there is no showing that it had a represen-tational object with respect to the Company's employees.In support it cites two decisions' wherein the 9th CircuitCourt of Appeals refused to enforce Board orders basedupon finding of 8(b)(1)(B) violations absent a showingthat the disciplined union members worked for compa-nieswhose employees were represented,or were soughtto be represented,by theunion.In its decision inPlumb-ers Local,supra, however, the Board declined to acceptthat defense, and it went on to find a violation where theunion neither represented nor desired to represent em-ployees. See alsoMusicians (Royal Palm Theatre), 275NLRB 667 (1985).In these circumstances,Iam obligedto follow theBoard policy. SeeConsolidated Casinos Corp.,266 NLRB988 (1983);Lenz Co.,153 NLRB 1399 (1965). This is es-pecially so where, as here, that policy is one of long-standing and appears to accord with the rationale of theSupremeCourtinAmerican BroadcastingCos, supra, andto have been explicitly adopted inNLRB v. ElectricalWorkers IBEW Local 323,703 F.2d 501 (11th Cir. 1983).In any event,the factual premise of the Union's argu-ment is false.More is involved here than advice to thepublic that the Mead Complex was being built by a non-union contractor. The Union chose to enhance that mes-sage by use of a picket line and by fining or otherwisedisciplining members who crossed or worked behind theline.The obvious purpose was to pressure the Companyinto recognizing and bargainingwith the Union. Accord-ingly, I find that the Union in fact had a recognitionalobjective.CONCLUSIONS OF LAW1.The Union is a labor organization within the mean-ing of Section2(5) of the Act.2.TheCompany is engaged in commerce within themeaningof Section 2(6) and (7) of the Act.3.Robert Predmore and Thomas Drummer, at alltimes material,were supervisors for the Company withinthe meaning of Section 2(11) of the Act, and had and ex-ercised authority to adjust grievances within the meaningof Section 8(b)(1)(B) of the Act.4.By fining Predmore and Drummer for crossing andworking behind its picket line, the Union restrained andcoerced the Company in the selection and retention ofrepresentatives for the purpose of adjusting grievances,and thereby acted unlawfully in violation of Section8(b)(1)(B) of the Act.5.The aforementioned unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that the Union has engaged in unfairlabor practices,the Union will be ordered to cease and'NLRB v.ElectricalWorkers IBEW Local73, 621 F 2d 1035 (9th Cit.1980) (the"Chewelah" case)andNLRB v. Electrical Workers IBEWLocal 340,780 F.2d 1489(9th Cit.1986)The latter partially reversed theBoard's decision in theNutter,supra. CARPENTERS DISTRICT COUNCIL OF DAYTON (CONCOURSE CONSTRUCTION CO.)497desist therefrom,to reimburse Robert Predmore andvisitatorial clause for discovery purposes as requested inThomas Drummer for fines unlawful imposed,and tothe complaint and in the General Counsel's brief.post the appended notice.There is no need for a special[Recommended Order omitted from publication.]